In this case a rehearing was granted at the January term, 1890, and the following opinion was filed, February 30, 1890:
Campbell, J.
A rehearing of this case was allowed to defendant upon a claim that some matters in the record had been misapprehended. On a re-argument, we have found no reason to change the views expressed *124in our former opinion, that defendants were not entitled to raise the water up to the marks on the buttonwood tree and stub mentioned in their grant or lease of the right of power, but, on the contrary, that the marks referred to in the lease were established as points or levels from which to measure downward, the number of inches specified, to the point or line beyond which the water could not be raised.
The judgment below will therefore stand affirmed, with costs of both hearings in this Court.
Champlin, C. J., Morse and Grant, JJ., concurred. Long, J., did not sit.